Citation Nr: 0514346	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  97-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of carpal tunnel syndrome (CTS) of the left wrist, 
claimed as secondary to a service-connected right wrist 
disability.

2.  Entitlement to service connection for osteoporosis, 
claimed as secondary to a service-connected right wrist 
disability.

3.  Entitlement to a higher rating for service-connected 
reflex sympathetic dystrophy (RSD) and CTS of the right upper 
extremity, rated 10 percent disabling from March 14, 2002. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1992.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Jackson, 
Mississippi.  A personal hearing was held before an RO 
hearing officer in September 1998, and a videoconference 
hearing was held before the undersigned Veterans Law Judge in 
June 2001.  In October 2001, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.  In an October 2002 
decision, the Board denied secondary service connection for 
postoperative residuals of CTS of the left wrist, and granted 
a 20 percent rating for RSD and CTS of the right upper 
extremity, for the period from September 10, 1996 to March 
13, 2002, with a 10 percent rating effective from March 14, 
2002.  The RO effectuated this increase in a November 2002 
rating decision.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2003 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that part of the Board decision be 
vacated and the issues remanded.  In an August 2003 Court 
order, the joint motion was granted, and the Court vacated 
that part of the Board's October 2002 decision which denied 
secondary service connection for postoperative residuals of 
CTS of the left wrist, and denied an increased rating in 
excess of 10 percent for CTS and RSD of the right upper 
extremity effective from March 14, 2002.  The issues were 
remanded, and the case was subsequently returned to the 
Board.  Additional evidence was thereafter received from the 
veteran.  In March 2004, the Board remanded the case to the 
RO for further procedural and evidentiary development.  

This case also comes to the Board on appeal from a May 2002 
rating decision in which the RO denied service connection for 
osteoporosis, claimed as secondary to service-connected 
traumatic arthritis of the right wrist.

The issues of entitlement to service connection for 
postoperative residuals of CTS of the left wrist, and for 
osteoporosis, both claimed as secondary to a service-
connected right wrist disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected RSD and CTS of the right 
(minor) upper extremity are manifested by symptoms equivalent 
to no more than mild neuritis of the lower radicular group of 
nerves.


CONCLUSION OF LAW

The criteria for a higher 20 percent rating for service-
connected RSD and CTS of the right (minor) upper extremity 
have been met for the period since March 14, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.123, 
4.124a, Diagnostic Code 8612 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, as well as supplemental 
statements of the case dated in June 2002 and November 2004.  
He was furnished with VCAA letters in January 2002 and March 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran received multiple VA 
examinations.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from August 1986 to January 
1992.  His service medical records reflect that he fell and 
dorsiflexed his right wrist in 1987, and that he subsequently 
re-injured his wrist while playing football.  A medical board 
report dated in September 1991 reflects that the veteran was 
diagnosed with chronic right wrist pain, a triangular 
fibrocartilage tear of the right wrist, surgically treated, 
and degenerative joint disease of the right radiocarpal 
joint.

In a November 1993 rating decision, the RO established 
service connection for residuals of a right wrist injury, 
rated 10 percent disabling.  

Post-service medical records reflect that the veteran has 
undergone multiple surgeries of the right wrist, including 
fusion procedures.

In an October 1995 rating decision, the RO recharacterized 
the service-connected right wrist disability as traumatic 
arthritis of the right wrist (minor), with four-corner 
fusion.

A December 1997 VA orthopedic clinic note reflects that the 
veteran had residuals of right CTS, right wrist arthrodesis, 
and RSD of the right upper extremity, proven by response to 
stellate ganglion block but with no sustained relief.  The 
examiner opined that the veteran could not sustain his 
previous work as an unskilled laborer due to the physical 
condition of his right hand and wrist.

At a January 1998 VA orthopedic examination, the veteran 
reported that he received stellate ganglion blocks every 
other week.  He complained of a continual throbbing type 
pain, as well as stinging, numbness, and tingling of the hand 
and fingers.  He said that he sometimes had swelling of the 
hands.  He reported that he was taking an industrial 
maintenance class and that the activities of the class caused 
increased pain and swelling in his hand.  He reported 
diminished functional ability in gripping, grasping, 
repetitive fingering or manipulation movements with the right 
hand.  

On examination, the veteran was unable to make a tight fist.  
He was able to oppose the thumb, ring and fingertips 
satisfactorily.  There was no redness, heat or swelling.  
There was a positive Tinel's sign.  There was slight coolness 
and increased sweating of the fingers.  Grip strength was on 
the order of 4/5.  The diagnostic impression was traumatic 
arthritis of the right wrist, status post multiple surgeries, 
including arthrodesis and carpal tunnel release, and RSD - 
markedly symptomatic.  The examiner opined that there was 
weakened movement as evidenced by decreased grip strength, 
and there was likely decreased endurance with use of the 
right hand.  There was painful motion and increased pain with 
use.

At an October 1998 VA neurological examination, the veteran 
complained of pain and sensitivity in the right hand.  He 
said his hand was extremely sensitive to cold, and he could 
not tolerate activity or pressure in the hand.  He reported 
that he had multiple stellate ganglion blocks, which he said 
relieved his symptoms to some degree for approximately two 
weeks.  He also took Elavil at bedtime.  On neurological 
examination of the upper extremities, the right hand was 
mildly to moderately atrophic.  The palm was pale when 
compared with the left palm, and there was some coolness and 
sweatiness of the right hand as compared to the left.  The 
skin on the dorsum of the fingers was shiny, and there was 
very little hair there.  Strength in the right hand was 
diminished in terms of making a fist or opposing the thumb 
and fingers.  The examiner noted that she had reviewed the 
claims folder.  She indicated that the veteran exhibited some 
of the signs associated with RSD, i.e. the power, atrophy, 
and skin and hair changes, as well as sweatiness.  The 
veteran tended to protect his hand, and was currently wearing 
a glove and a wrist splint.  She opined that it was more 
likely than not that the veteran's right hand and right wrist 
injuries were at least the initial precipitating event which 
led to all of the subsequent surgery and finally to the 
possible RSD.

At an October 1998 VA orthopedic examination, the examiner 
noted that basically nothing had changed since the last 
examination in January 1998, and the veteran remained 
symptomatic.  He continued to receive nerve blocks.  On 
examination, the right wrist was fused in neutral position.  
There was tenderness to palpation over the dorsal aspect of 
the wrist.  He was able to make a fist, but not a tight fist.  
He could oppose his thumb to his fingertips satisfactorily.  
There was no redness, heat, or swelling.  There was a 
positive Tinel's sign.  There was slight coolness with 
increased sweating of the fingers.  Grip strength was on the 
order of 4/5 on the right.  A September 1998 X-ray study 
showed fusion of most of the carpal bones on the radius of 
the "left" wrist, which increased since 1996.  No porosis 
was visualized.  The examiner diagnosed traumatic arthritis 
in the right wrist, status post multiple surgeries, including 
arthrodesis and carpal tunnel release, and RSD - which 
remained symptomatic.  The examiner opined that the veteran's 
CTS and RSD were likely to be secondary to the right wrist 
trauma with multiple surgical procedures.

In a January 1999 rating decision, the RO established service 
connection for RSD and CTS of the right upper extremity, 
rated 10 percent disabling, effective September 10, 1996.

By a statement dated in August 2000, the veteran submitted a 
claim for an increased rating for service-connected RSD and 
CTS of the right upper extremity.  He contended that he 
should have separate disability ratings for RSD and CTS.  He 
reiterated his assertions in subsequent statements.

At a June 2001 Board videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had no movement of the right wrist because it was fused.  He 
testified that he was left-handed.  He said his right hand 
sometimes locked after washing dishes, and that his ability 
to use his right hand was very limited.  He said there was a 
lot of pain associated with his condition, and that he was in 
constant pain.  He stated that his grip strength was 
decreased, and that he had dropped a lot of dishes as a 
result.  He said that RSD caused pain throughout his body.  
He reported tenderness and numbness, and tightness of his 
muscles.  He said he could not hold anything because his hand 
shook uncontrollably.  He said his right hand pain was worse 
if he had to use his hand.  He said that if he was nervous 
his hand became cold and stiff.  He complained of pain 
throughout his right upper extremity, including the elbow and 
shoulder.  He related that he took amitryptyline and Motrin 
for his pain.  He reported that he had to change his course 
of study in vocational rehabilitation due to his disability 
of the right upper extremity.

On March 14, 2002, a VA neurological examination was 
performed by the same doctor who performed the October 1998 
VA neurological examination.  She noted that at that time, 
she found that the veteran had mild to moderate symptoms of 
RSD in the right hand.  Currently, the veteran reported that 
his right hand was worse, and complained of pain running from 
his neck down into his arms, which occurred when he turned 
his head to the right.  He denied neck trauma.  He felt that 
his right hand was weaker.  He said he had not received 
stellate ganglion blocks since 1998.  He currently took 
Motrin and amitryptyline, and wore gloves on both hands.

On neurological examination of the upper extremities, there 
was mild to moderate atrophy of the right hand and forearm.  
The right wrist was fused in a neutral position.  Both hand 
grips seemed full and equal.  Strength of the upper 
extremities seemed to be full and equal with the above-
mentioned exception.  Deep tendon reflexes were intact and 
symmetrical.  There was no swelling or discoloration of 
either hand.  The right palm was somewhat paler as compared 
to the left.  Both hands were minimally sweaty, and there 
were no trophic changes in the right hand.  Sensory 
examination revealed a subjective decrease in pinprick 
sensation involving the entire right hand to the wrist.  
Position sense and vibratory sense were intact.  The examiner 
opined that the veteran had mild symptoms and signs of RSD in 
the right hand, probably from the original carpal tunnel 
surgery and subsequent joint surgery on the right resulting 
in fusion of the right wrist.  The veteran currently had 
reasonably good strength with the exception of limitation of 
motion of the fused right wrist.  She said she had no way of 
measuring handgrip strength.  She noted that the nerve which 
was originally involved on the right was the median nerve, 
but that RSD did not affect any single nerve, and was a more 
diffuse process probably mediated to some degree through the 
autonomic nervous system.

At an April 2002 VA orthopedic examination, the examiner 
indicated that the veteran could make a satisfactory fist 
although not a tight fist.  All the fingertips touched the 
palm.  The veteran was able to oppose the thumb to the 
remaining fingertips satisfactorily.  Grip strength was 
estimated to be on the order of 4/5 on the right.  The 
diagnostic impression was service-connected traumatic 
arthritis of the right wrist, status post multiple surgeries 
including arthrodesis and carpal tunnel release, and history 
of RSD.

In an October 2002 decision, the Board assigned a 20 percent 
rating for RSD and CTS of the right upper extremity, 
effective from September 10, 1996 to March 13, 2002, with a 
10 percent rating effective from March 14, 2002.  The RO 
effectuated this decision in a November 2002 rating decision.

VA medical records reflect that the veteran underwent surgery 
of the right wrist and hand in January 2003 after he had an 
exacerbation of his symptoms in August 2002 after he fell on 
his outstretched hand in the bathtub.  The postoperative 
diagnosis was nonunion of the right long and index 
carpometacarpal joints.  The surgeons performed a revision 
fusion of the right long and index carpometacarpal joints 
with an iliac crest bone graft.  

At a July 2003 VA orthopedic examination of the right wrist, 
the veteran had tenderness to palpation over the dorsal 
aspect of the wrist, and also over the palm and dorsum of the 
hand.  The wrist was fused in neutral position.  There was 
essentially full extension of the fingers.  He could not make 
a tight fist with his right hand, although the tips of the 
fingers touched the palm.  He was able to oppose the thumb to 
the other fingertips satisfactorily.  Grip strength was 
estimated to be 4/5.  The diagnostic impression was service-
connected traumatic arthritis of the right wrist, status post 
multiple surgical procedures including arthrodesis and carpal 
tunnel release, with the most recent procedure in January 
2003.  The disability remained symptomatic.  The examiner 
noted that the veteran had no motion in his wrist, and opined 
that the veteran had limitation of function in that he 
doubted the veteran could do any significant lifting or 
carrying with the right hand.

An October 2003 VA magnetic resonance imaging (MRI) scan of 
the cervical spine revealed cervical degenerative disc 
disease.  A November 2003 VA MRI scan of the right shoulder 
showed mild degenerative arthritis in the acromioclavicular 
joint with a small subacromial fluid collection.

By a letter dated in February 2004, the veteran asserted that 
due to his cervical disc disease, his disabilities of the 
hands and shoulders had worsened.

In March 2004, the Board remanded the case to the RO, for VA 
examinations and for additional VCAA notice to be provided to 
the veteran. 

At an April 2004 VA orthopedic examination, the veteran 
complained of pain in the right wrist and hand.  He said that 
sitting in an air-conditioned room led to increased pain in 
the right upper extremity, wrist and hand, and the pain 
interfered with his ability to concentrate.  He was bothered 
by any attempts at lifting or carrying, as well as gripping, 
pushing, or pulling with the right upper extremity.  On 
examination, the veteran could not make a tight fist with his 
right hand, but all the fingertips touched the palm.  There 
was no additional limitation of motion of the fingers after 
repetitive motion.  He was able to oppose the thumb to the 
remaining fingertips satisfactorily.  Grip strength was on 
the order of 3+-4/5 in the right hand.  The diagnostic 
impression was service-connected traumatic arthritis of the 
right wrist, status post multiple surgeries.

At an April 2004 VA neurological examination, the examiner 
noted that the claims file had been reviewed.  The veteran 
complained of pain in the right hand and wrist primarily 
involving the third through the fifth fingers along the ulnar 
aspect radiating up the arm.  He continued with subjective 
symptoms of alternating hot burning feeling in the hand with 
a sensation of freezing.  Activity tended to aggravate his 
symptoms, and the vibration from hair clippers precipitated 
increased pain and swelling in the fingers.  He had not been 
able to wear his brace on his right wrist for the past five 
months for reasons which were unclear to the examiner.  The 
veteran continued to live independently and performed all the 
activities of daily living unassisted.  He was awaiting a 
TENS unit for shoulder pain.  

On repeat neurological examination of the upper extremities, 
there was diffuse atrophy of the right hand and forearm, and 
the wrist was fixed in a neutral position.  He was able to 
make a fist on the right, although the handgrip was somewhat 
weaker than on the left.  He was able to oppose his thumb and 
little finger and to abduct and adduct the fingers of the 
hand.  There were no trophic changes in terms of the hair 
pattern on the backs of the hand.  The nails appeared to 
blanch equally bilaterally.  Neither hand was particularly 
sweaty or discolored.  The temperature of the hands felt 
equal to the touch.  There was no swelling.  Reflexes were 
intact in both upper extremities.  A sensory examination 
revealed a subjective decrease in pinprick perception in an 
ulnar distribution on the right which extended to around the 
elbow region.  The examiner indicated that there was not much 
in the way of objective signs to corroborate a significant 
RSD, although the veteran did report some subjective symptoms 
of this entity, and she classified the RSD as mild to 
moderate, and unchanged from the previous examination.  She 
indicated that she did not see any particular residual from 
the carpal tunnel release on the right in terms of loss of 
median nerve sensation.  He did have loss of wrist motion 
because of the fusion and some diffuse weakness of handgrip 
on the right due to multiple orthopedic procedures.  She 
concluded, "When compared to my previous examination of two 
years ago, there appears to have been very little change, and 
my opinion remains the same that he has mild symptoms of 
reflex sympathetic dystrophy, but virtually no residual from 
the carpal tunnel release on the right."

By a statement received in May 2004, the veteran reiterated 
many of his assertions.  He contended that RSD and CTS should 
be rated separately.  He said his RSD was worse than ever, 
and that the number one cause of RSD was stress.  He asserted 
that the VA adjudication process had caused him a great deal 
of stress.

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected RSD and CTS of the right 
upper extremity was rated 20 percent disabling from September 
10, 1996 to March 13, 2002, and 10 percent disabling from 
March 14, 2002.  The veteran contends that a rating in excess 
of 10 percent should be assigned for this disability from 
March 14, 2002, and that RSD of the right upper extremity and 
CTS of the right upper extremity should each be rated 
separately.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

CTS is "a complex of symptoms resulting from compression of 
the median nerve in the carpal tunnel, with pain and burning 
or tingling paresthesias in the fingers and hand, sometimes 
extending to the elbow."  Wilson v. Brown, 7 Vet. App. 542, 
544 (1995) quoting Dorland's Illustrated Medical Dictionary 
(Dorland's) 1632 (27th ed. 1988).

Initially, the Board notes that governing regulation provides 
that the evaluation of the same disability under various 
diagnoses is to be avoided, and prohibits "pyramiding" 
ratings:  i.e., duplicate ratings for the same functional 
impairment by using different diagnostic codes.  38 C.F.R. § 
4.14 (2004).  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  The Court has stated, in Esteban v. Brown, 6 Vet. App. 
259 (1994), that where the symptomatology of a service-
connected disability can be attributed to separate and 
distinct problems, each may be separately rated and then 
combined.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124 
(2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less that the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a 
(2004).

The RO has rated the veteran's RSD and CTS of the right upper 
extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
The veteran is left-handed and the service-connected 
disability involves his minor upper extremity.

Under Diagnostic Code 8515, complete paralysis affecting the 
minor upper extremity is rated 60 percent disabling.  A 60 
percent rating requires complete paralysis of the median 
nerve of the minor upper extremity, with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  A 40 percent 
rating requires severe incomplete paralysis of the median 
nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis.  A 10 percent rating is warranted for 
mild incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2004).  The provisions also 
apply to neuritis of the median nerve (Diagnostic Code 8615) 
and neuralgia of the median nerve (Diagnostic Code 8715).

A 60 percent rating is assigned for complete paralysis of the 
lower radicular group of nerves of the minor upper extremity, 
when all intrinsic muscles of the hand, and some or all of 
the flexors of the wrist and fingers are paralyzed 
(substantial loss of use of the hand).  Incomplete paralysis 
of the lower radicular group is rated 40 percent disabling 
when severe, 30 percent disabling when moderate, and 20 
percent disabling when mild.  The provisions also apply to 
neuritis of the lower radicular group of nerves (Diagnostic 
Code 8612) and neuralgia of the lower radicular group of 
nerves (Diagnostic Code 8712).

With respect to the veteran's CTS, the Board notes that the 
veteran has undergone a carpal tunnel release.

In October 1998, a VA neurological examiner noted some of the 
signs associated with RSD, including power, atrophy, and skin 
and hair changes, as well as sweatiness.  Strength in the 
right hand was diminished in terms of making a fist or 
opposing the thumb and fingers.  

At a VA neurological examination on March 14, 2002, the 
examiner indicated that in 1998, the veteran had mild to 
moderate symptoms of RSD in the right hand, but currently had 
mild symptoms and signs of RSD in the right hand, probably 
from the original carpal tunnel surgery and subsequent joint 
surgery on the right resulting in fusion of the right wrist.  
She noted that the nerve which was originally involved on the 
right was the median nerve, but that RSD did not affect any 
single nerve, and was a more diffuse process probably 
mediated to some degree through the autonomic nervous system.

Records reflect that the veteran reinjured his right wrist in 
a fall in August 2002, and underwent a revision fusion of the 
right long and index carpometacarpal joints with an iliac 
crest bone graft in January 2003.  At an April 2004 VA 
orthopedic examination, the veteran complained of pain in the 
right wrist and hand.  He could not make a tight fist with 
his right hand, but all the fingertips touched the palm.  He 
was able to oppose the thumb to the remaining fingertips 
satisfactorily.  Grip strength was on the order of 3+-4/5 in 
the right hand.  

At an April 2004 VA neurological examination, the examiner 
indicated that there was not much in the way of objective 
signs to corroborate a significant RSD, although the veteran 
did report some subjective symptoms of this entity, and she 
classified the RSD as mild to moderate, and unchanged from 
the previous examination.  She indicated that she did not see 
any particular residual from the carpal tunnel release on the 
right in terms of loss of median nerve sensation.  The 
veteran had loss of wrist motion because of the fusion and 
some diffuse weakness of handgrip on the right due to 
multiple orthopedic procedures.  She concluded, "When 
compared to my previous examination of two years ago, there 
appears to have been very little change, and my opinion 
remains the same that he has mild symptoms of reflex 
sympathetic dystrophy, but virtually no residual from the 
carpal tunnel release on the right."

Considering the medical evidence since March 14, 2002, it is 
clear that the neurological symptoms attributed to RSD have 
decreased in severity.  The primary symptoms of the veteran's 
RSD are pain and numbness in the right wrist, forearm, and 
hand, with some decreased grip strength.  Little or no 
residuals of CTS have been noted on recent VA neurological 
examinations.  In this regard, the Board notes that the 
veteran has undergone a carpal tunnel release.

Both the CTS and the RSD of the right upper extremity involve 
complaints of hand pain and functional impairment of the 
hand.  Thus separate ratings are not permitted.  38 C.F.R. § 
4.14 (2004).  The veteran is also service connected 
postoperative residuals of a fusion of the right wrist with 
traumatic arthritis, rated 30 percent.

The Board finds that the veteran's service-connected CTS and 
the RSD of the right upper extremity is more appropriately 
rated under the rating criteria pertaining to neuritis of the 
lower radicular group, as the majority of the veteran's 
current service-connected neurological symptoms of the right 
upper extremity are due to his RSD, and not to his CTS.  The 
veteran has consistently complained of constant pain in his 
right upper extremity, and examiners have noted some muscle 
atrophy, although reflexes are intact.  The examiner has 
noted some decreased sensation.  The medical evidence does 
not indicate findings of more than mild neuritis of the lower 
radicular group of nerves of the minor upper extremity under 
Diagnostic Code 8612.  See also 38 C.F.R. § 4.123 (2004).  
Moderate neuritis, as required for a 30 percent rating under 
Code 8612, simply has not been shown by the recent medical 
evidence, particularly in light of the 2004 examiner's 
opinion characterizing RSD as mild and opining that there was 
not much in the way of objective signs to corroborate a 
significant RSD.

As a result of this change in the diagnostic code used to 
rate the veteran's service-connected RSD and CTS of the right 
upper extremity, a higher 20 percent rating is warranted for 
this disability for the period since March 14, 2002.  The 
benefit-of-the-doubt rule has been considered in adjudicating 
this claim.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to a higher 20 percent rating for RSD and CTS of 
the right upper extremity, the minor extremity, effective 
from March 14, 2002, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

With respect to the issues of entitlement to service 
connection for postoperative residuals of carpal tunnel 
syndrome of the left wrist, and for osteoporosis, both 
claimed as secondary to a service-connected right wrist 
disability, the Board finds that, unfortunately, additional 
procedural development is necessary prior to Board review.

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  Under the VCAA, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim, and 
a duty to notify a claimant which portion of that evidence, 
if any, will be provided by the claimant and which portion, 
if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In its May 2004 remand, the Board determined (as did the 
August 2003 joint motion) that the VA had not provided the 
veteran with adequate notice as required by 38 U.S.C.A. § 
5103(a) (West 2002) with respect to the claim for secondary 
service connection for postoperative residuals of carpal 
tunnel syndrome of the left wrist.  The Board remanded the 
case to the agency of original jurisdiction (AOJ) partly so 
that the AOJ could provide the veteran with such notice, 
including the information and evidence needed to substantiate 
and complete his claims for secondary service connection.  
Similarly, the RO was asked to provide the veteran with 
proper VCAA notice with respect to his claim for secondary 
service connection for osteoporosis.  

The claims file shows that, after the Board's last remand, 
the ROP issued a VCAA letter dated in March 2004.  However, 
this letter does not inform the veteran of the information 
and evidence needed to substantiate and complete his claims 
for secondary service connection.  Due to inadequate AOJ 
compliance with the Board's last remand, the Board must again 
remand the case.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The AOJ should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claims, which 
has not been previously submitted.

In particular, the AOJ should send a VCAA 
letter regarding the veteran's claims for 
secondary service connection for 
postoperative residuals of carpal tunnel 
syndrome of the left wrist, and for 
osteoporosis, both claimed as secondary 
to a service-connected right wrist 
disability.  

The veteran and his representative should 
be advised of any information and 
evidence needed to substantiate and 
complete his claims for secondary service 
connection, and advised which portion of 
that evidence, if any, will be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain.  

2.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought are not 
granted, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative.  The 
veteran and his representative should be 
given time to respond.  Thereafter, the 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


